DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Continuation Application filed on 2/4/2021. Claims 1-20 are pending in the case. Claims 1, 13, and 17 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8-9,11-12, 13, 17, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 14, 17-19 of U.S. Patent No. US 11256528 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 17/676540
          US 11256528 B2.
1,13,17, A method comprising: determining one or more elements of a remote desktop to exclude from a stream of the remote desktop to a local desktop; identifying one or more regions corresponding to the one or more elements in an image corresponding to a render of the remote desktop based at least on the determining of the one or more elements to exclude from the stream; modifying the one or more regions identified in the image to generate a modified image; and transmitting the stream comprising at least one encoded frame corresponding to the modified image.

9. The method of claim 1, further comprising generating a virtual stencil that identifies, in the image, one or more first pixel locations of the one or more one or more elements to exclude from the stream and one or more second pixel locations of at least one element to include in the stream, wherein the identifying of the one or more regions in the image includes applying the virtual stencil to the image.

12. The method of claim 1, wherein the modifying of the one or more regions includes overwriting the one or more regions with lower entropy data.

1, 14, 18,  A method comprising: determining at least one application window of a remote desktop to include in a video stream to a local desktop of a local device; capturing image data that represents a first surface capturing at least some of a render of the remote desktop that includes at least a first area of visual content and at least a second area of visual content, where the second area of visual content comprises window visuals of the at least one application window and the first area of visual content comprises a portion of the remote desktop located outside of the at least one application window; and overwriting a portion of the first surface that represents the first area of visual content with lower entropy data to generate a second surface including the second area of visual content and the lower entropy data; encoding, to the video stream, a frame comprising at least some of the second surface including the second area of visual content that comprises the window visuals and the portion of the first surface comprising the lower entropy data; and transmitting a stream comprising the video stream and window metadata representative of window properties of the at least one application window to the local desktop.

2. The method of claim 1, wherein the first surface comprises a screen capture of the remote desktop, and the method further comprises: applying a virtual stencil to the screen capture to remove, by the overwriting, at least some of the first area of visual content.
8. The method of claim 1, wherein the one or more window properties include at least one of a caption, a style, or two or more coordinates corresponding to a position of the application window.
4, 17, The method of claim 1, wherein the window properties comprise an identifier and at least one of: a caption, a geometry, a style, or coordinates of an application window.
11,20, The method of claim 1, wherein the transmitting the stream comprises transmitting metadata of at least one desktop element depicted in the encoded frame in association with the stream using structured byte-wise diffs, the structure byte-wise diffs being used to delta-encode one or more desktop properties of the at least one desktop element.
6. The method of claim 1, wherein the window metadata is transmitted in the stream using structured byte-wise diffs to delta-encode the window properties of the application windows.
4. The method of claim 1, wherein the image corresponds to a screenshot of the rendered of the remote desktop.
19. The method of claim 18, wherein the first visual surface comprises a screen shot of at least a portion of the remote desktop.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 2009/0096810 A1).

As to independent claim 1, 13, and 17, Green teaches a method, a system, and a processor comprising:
 determining one or more elements of a remote desktop to exclude from a stream of the remote desktop to a local desktop (“this algorithm may be used for example in a region of the desktop where a window to be excluded from the capture process overlaps other windows that are to be captured” paragraph 0034);
identifying one or more regions corresponding to the one or more elements in an image corresponding to a render of the remote desktop based at least on the determining of the one or more elements to exclude from the stream (“the selection of the translucent capture region is made so as to exclude those translucent windows that are meant to be excluded. Regions including translucent windows to be excluded may be rendered using the custom capture method described below” Paragraph 0040); 
modifying the one or more regions identified in the image to generate a modified image (“In the example of FIG 3B, the pixels in the region occupied by the UI 110 are custom-rendered, thus creating the impression that the window was never there. Paragraph 0033); and
 transmitting the stream comprising at least one encoded frame corresponding to the modified image (a desktop having the modified region transmitted to a remote user, paragraphs 0032-0035).

As to dependent claim 2 and 18, Green teaches the method of claim 1 and the processor of claim 17, Green further teaches wherein the one or more elements include one or more of a desktop background of the remote desktop (desktop background 101) or an application window of the remote desktop (windows 102,103,104,110 of the remote desktop).

As to dependent claim 3, Green teaches the method of claim 1, Green further teaches wherein the one or more elements include a window frame of an application window and content within the window frame is included in the stream (“the image represents a desktop of a local computer system; and the graphical object represents the user interface of an application running on the local computer system.” Claim 12).

As to dependent claim 4, Green teaches the method of claim 1, Green wherein the image corresponds to a screenshot of the rendered of the remote desktop (Fig. 3,7-8 display the captured image of the remote desktop)

As to dependent claim 5, Green teaches the method of claim 1, Green further teaches wherein the modifying the one or more regions includes replacing the one or more regions with corresponding one or more regions of another image (“In the example of FIG 3B, the pixels in the region occupied by the UI 110 are custom-rendered, thus creating the impression that the window was never there. Paragraph 0033).

As to dependent claim 6, Green teaches the method of claim 1, Green further teaches wherein the modified image includes at least a portion of an application window from the render of the remote desktop (“In the example of FIG 3B, the pixels in the region occupied by the UI 110 are custom-rendered, thus creating the impression that the window was never there. Paragraph 0033).

As to dependent claim 7, Green teaches the method of claim 6, Green further teaches the method further comprising transmitting metadata representative of one or more window properties of the application window in association with the at least one encoded frame (for example, the window properties may be represented by window metadata that is included in the header as shown in fig. 3a).

As to dependent claim 8. Green teaches the method of claim 1, Green further teaches wherein the one or more window properties include at least one of a caption, a style, or two or more coordinates corresponding to a position of the application window (for example, position of the application windows identified in fig. 3a).

As to dependent claim 9. Green teaches the method of claim 1, Green further teaches the method comprising generating a virtual stencil that identifies, in the image, one or more first pixel locations of the one or more one or more elements to exclude from the stream and one or more second pixel locations of at least one element to include in the stream, wherein the identifying of the one or more regions in the image includes applying the virtual stencil to the image (“the algorithm determines a region in the desktop which encompasses at least part of the UI, and typically coincides with the area covered by the UI (Block 201). The algorithm selectively copies (i.e., "scrapes") pixels that fall outside the region to partially construct the desktop image to be transmitted (Block 202). The algorithm selectively custom-renders pixels that fall within the region that includes the UI (Block 203). In this way, the algorithm custom-renders the windows hierarchy only where necessary.” Paragraph 0032, “In the example of FIG 3B, the pixels in the region occupied by the UI 110 are custom-rendered, thus creating the impression that the window was never there.” Paragraph 0033).

As to dependent claim 10, Green teaches the method of claim 1, Green further teaches wherein the identifying of the one or more regions in the image is based at least on one or more locations of the remote desktop, the one or more locations corresponding to one or more application windows to include in the stream (regions of the application windows identified in fig. 3a).

As to dependent claim 12, Green teaches the method of claim 1, Green further teaches wherein the modifying of the one or more regions includes overwriting the one or more regions with lower entropy data (“One way to eliminate the translucent UI 110 from this second region would be to directly modify the desktop image and draw over the region occupied by the UI 110 with a solid color or pattern. However this would not achieve the desired result. In the example of FIG. 3B, the content of part of window 104 and the desktop 101 overlapping the area with UI 110 would be lost. Accordingly, in this embodiment of the invention, the pixels in the region occupied by the UI 110 are custom-rendered, thus creating the impression that the window was never there.” Paragraph 0033).

As to dependent claim 14, Green teaches the system of claim 13, Green further teaches wherein the one or more elements include one or more of an icon, a taskbar, a command button, a system tray, a start button, a start menu, a shortcut, a cursor, or a window preview (windows 102,103, and 104).

As to dependent claim 15, Green teaches the system of claim 13, Green teaches wherein the one or more regions include a window frame corresponding to an application window of the one or more elements (“the image represents a desktop of a local computer system; and the graphical object represents the user interface of an application running on the local computer system.” Claim 12).

As to dependent claim 16, Green teaches the system of claim 13, Green further teaches wherein the selecting of the one or more elements comprises determining at least one element of the remote desktop to exclude from the stream (“the selection of the translucent capture region is made so as to exclude those translucent windows that are meant to be excluded. Regions including translucent windows to be excluded may be rendered using the custom capture method described below” Paragraph 0040).

As to dependent claim 19, Green teaches the processor of claim 17, Green further teaches wherein the identifying of the one or more regions is based at least on one or more of: determining to exclude the one or more elements from the stream, or determining to include the one or more elements in the stream (this algorithm may be used for example in a region of the desktop where a window to be included and/or excluded from the capture process overlaps other windows that are to be captured, paragraph 0034);

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Schmieder et al. (US 2015/0121243 A1, in view of Schmieder).

As to dependent claim 11 and 20, Green teaches the method of claim 1 and the processor of claim 17, Green does not appear to expressly teach wherein the transmitting the stream comprises transmitting metadata of at least one desktop element depicted in the encoded frame in association with the stream using structured byte-wise diffs, the structure byte-wise diffs being used to delta-encode one or more desktop properties of the at least one desktop element.
Schmieder teaches wherein the transmitting the stream comprises transmitting metadata of at least one desktop element depicted in the encoded frame in association with the stream using structured byte-wise diffs, the structure byte-wise diffs being used to delta-encode one or more desktop properties of the at least one desktop element (“encoded using the different encoding schemes, the encoded sub-components of the top-level window are transmitted to a client computing device.” Paragraph 0005 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Green to comprise wherein the transmitting the stream comprises transmitting metadata of at least one desktop element depicted in the encoded frame in association with the stream using structured byte-wise diffs, the structure byte-wise diffs being used to delta-encode one or more desktop properties of the at least one desktop element. One would have been motivated to make such a combination to provide a data stream that is well characterized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao et al. US 9380351 B2 teaches transmitting encoded video stream that may include an encoder configured to encode a video stream using a predetermined compression standard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHELET SHIBEROU/
 Primary Examiner, Art Unit 2171